Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2021 has been entered.

Response to Arguments
3. 	Applicant’s arguments with respect to claims 1 -9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102b as being clearly anticipated by Lee (US 2016/0141271).
 	With respect to Claim 1, 4-6, Lee teaches a first substrate 110 and a second substrate 210 (i.e. an interposer substrate) having an outer shape smaller than an outer shape of the first substrate 110 and mounted on the first substrate 110. An adhesive layer 140 (i.e. epoxy that is a thermosetting resin) which aides bonding the first substrate 110 and the second substrate 210 together. The first substrate 110 has a first electrode (i.e. over and directly connect to solder ball 114) on a surface opposing the second substrate 210. The second substrate 210 has a second electrode 212 on a first surface opposing the first substrate 110.  A third electrode (i.e. over and directly connected to solder ball 300) on a second surface opposite to the first surface. The first electrode and the second electrode are joined or electrically connected through a solder 300.  A fillet 144b (i.e. the portion of the encapsulant on the side of the second substrate 120) contacting a side surface of the second substrate 210. The fillet 144b has a raised portion raised from a level of the second of the second substrate 210 to a level higher than the top surface of the second substrate 210 and not covering the third electrode 212.  The raised portion 144b has a side surface adjacent to an outer periphery of the second surface and inclined obliquely upward from a plane where the second surface is located at areas outside the side surface of the second substrate 210  (see paragraphs 51-56, 64, and 71076; Figs. 1, 4, and 5C-5F).
 	With respect to Claim 2, Lee teaches wherein the raised portion is formed as a frame-like portion arranged along an outer periphery of the second substrate and 
 	With respect to Claim 3, Lee teaches wherein the first substrate 110 is a multilayer build-up substrate (see paragraph 52).
 	With respect to Claim 8, Lee teaches wherein the raised portion does not cover the second surface of the second substrate (see Figs. 1, 4, and 5C-5F).
 	With respect to Claim 9, Lee teaches a second electronic component 130 mounted on the first substrate 110, wherein the second electronic component 220 is exposed from the adhesive layer 140 (see Figs. 1, 4, and 5C-5F).
 	With respect Claim 10, Lee teaches wherein a top portion of the raised portion that is not obliquely inclined is located only outside the side surface of the second substrate (see Figs. 1, 3, 4, and 5C-5F).
6. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0141271) as applied to claim 1 above, and further in view of Choi et al. (US 2012/0211885).
 	With respect to Claim 7, Lee discloses teaches an electronic component 220 mounted on the top surface of the second substrate 210 by flip chip bonding (see paragraph 61).  Lee fails to disclose an underfill resin arranged in the bottomed space.
However, Choi discloses an underfill resin 151a between a component 130 and interposer 170 (see Figs. 7, 8, 23, and 24).  Thus, Lee and Choi have substantially the same environment of a chip mounted on an interposer via solder balls, wherein the interposer is mounted on a package substrate.  Therefore, one skilled in the art before the effective filing date of the claimed invention would readily recognize incorporating an underfill material between a chip and interposer of Lee, since the underfill material would improve the difference in thermal interface between the interposer and the chip.
	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
7. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 -273- 8300.

 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.

AC/July 29, 2021							/Alonzo Chambliss/
Primary Examiner, Art Unit 2897